 AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District of Tennessee

                  United States of America
                                V.                                   )
                                                                              Case No.
                      James Fletcher IV                              )                   3:19-mj-4128



                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               April 17, 2019 to May 5, 2019       in the county of             Davidson            in the
        Middle         District of             Tennessee         , the defendant(s) violated:

              Code Section                                                      Offense Description
Title, 18, United States Code,                    Theft from a federal firearms licensee and possession of a stolen firearm
Sections 922(u) and 9220)




          This criminal complaint is based on these facts:
Please see the attached statement in support of criminal complaint.




         if   Continued on the attached sheet.



                                                                                                Complainant's signature

                                                                                            ATF S/A Ryan Singleton
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:             05/10/2019
                                                                                                    edge's signature

City and state:                          NASHVILLE, TN                        Alistair E. Newberg, United States Magistrate Judge
                                                                                                Printed name and title '



               Case 3:19-mj-04128 Document 3 Filed 05/10/19 Page 1 of 4 PageID #: 3
               STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Ryan E. Singleton, being first duly sworn on oath, state as follows:

1.    I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and Explosives
      (ATF) in Nashville, Tennessee and have been employed as an ATF agent since January
      2010. Prior to my employment with the ATF, I was a criminal investigator and a patrol
      officer with the Waynesville Police Department in Waynesville, North Carolina for over
      11 years.

2.    This affidavit is submitted in support of a Criminal Complaint for the arrest of James
      FLETCHER IV for theft from a federal firearms licensee, in violation of Title 18, United
      States Code, Section 922(u) and being in possession of a stolen firearm, in violation of
      Title 18, United States Code, Section 9220).

3.    The facts contained in this statement are based on first-hand knowledge or information
      learned during this investigation from other law enforcement sources or witnesses related
      to the investigation. This statement does not provide each and every detail known by me
      regarding this investigation, but rather provides information necessary to establish
      probable cause for the arrest of the referenced suspect for the stated offense. Except where
      indicated, all statements referred to below are set forth in substance and in part, rather than
      verbatim.

4.   On April 17, 2019, at approximately 1:40 A.M., Huck Defense, a Federal Firearms
     Licensee (FFL), located at 4706 Old Hickory Blvd, Old Hickory (Davidson County),
     Tennessee 37138 was burglarized, which resulted in the theft of five firearms and one P-
     Mag A.R. style 30 round magazine.

5.   Officers of the Metropolitan Nashville Police Department's (MNPD) Hermitage Precinct
     responded to the business and met with the owner, D.R. D.R. conducted an inventory of
     his business, and discovered the below listed items were taken during the burglary:
          • Glock, model 19 (cutaway training model), 9mm pistol with serial #JQ3113
          • Subcompact generation 3 Glock frame with serial #BCTD618
          • Glock, model 19, 9mm pistol with serial #WHD799
          • Glock, model 19, 9mm pistol with serial #BGNL494
          • Star, AR style rifle converted to "can cannon" with serial #DS31636
          • P-Mag, 30 round AR style magazine

6.   Huck Defense utilizes surveillance cameras in their business and was able to provide
     MNPD a copy of the video taken during the burglary. This surveillance footage was
     reviewed by law enforcement officers. The surveillance video from the time of the burglary
     showed that two individuals, with their faces covered with clothing, approached the front
     of the Huck Defense building. The surveillance footage showed that one of the individuals


                                                1



     Case 3:19-mj-04128 Document 3 Filed 05/10/19 Page 2 of 4 PageID #: 4
      broke out one of the front windows with a hammer and both suspects entered the store and
      removed the above listed items. Both suspects left the store through the same broken out
      window and left the area.

7.    On April 17, 2019, SAs Welch, Wiest, and Singleton responded to the scene along with
      MNPD Detectives Hambrick and Studer. SAs and Detectives canvassed the surrounding
      businesses for surveillance video that could show the suspects before and after the burglary.
      Investigators received surveillance video from the owner of HiFive Supply. HiFive Supply
      is located directly beside Huck Defense in the business complex and their surveillance
      video captured the suspects running to and from Huck Defense. Additionally, investigators
      obtained a copy of surveillance video from Hermitage Coin Laundry, which is three
      businesses down from Huck Defense. Hermitage Coin Laundry surveillance video
      captured the suspects before and after the burglary, and possibly captured a suspect vehicle.

8.    On Sunday, May 5, 2019, at approximately 12:00 A.M., Nashville Airport Police Officer
      Drown made a traffic stop on Donelson Pike near I-40 in front of the Nashville
      International Airport on a 2012 black Cadillac Escalade for making an illegal lane change.
      When Officer Drown ran the license plate displayed on the Escalade it came back to a
      different vehicle, a black 2012 Infinity 4 door vehicle. Officer Drown approached the
      vehicle and detected the odor of marijuana coming from the driver's side of the vehicle.
      The driver of the vehicle, James FLETCHER IV, admitted that there was a blunt in the
      vehicle. Officer Drown conducted a probable cause search of the vehicle and located four
      (4) grams of marijuana in a plastic bag in the center console and a loaded Glock 19, 9mm,
      semi-automatic handgun (serial #BGNL494) with an extended 34 round magazine, which
      was one of the firearms stolen from Huck Defense FFL. The passenger of the vehicle, later
      identified as Mr. Jevon WILSON, fled from the scene on foot and, at the time of his flight,
      had an active Felony Warrant for his arrest for Especially Aggravated Robbery with a
      Deadly Weapon.

9.   Officer Drown took FLETCHER into custody and transported him to the Department of
     Public Safety. FLETCHER attempted to contact Mr. WILSON via cell phone to determine
     his whereabouts, but was unsuccessful. FLETCHER allowed Officer Drown to go through
     his phone (at FLETCHER's direction) to obtain phone numbers that he (FLETCHER)
     wanted. During this process of searching for phone numbers at FLETCHER's direction,
     Officer Drown observed a photo of FLETCHER holding the stolen Glock (the same stolen
     Glock that was just recovered in his vehicle) while wearing the same clothes that he was
     wearing at the time of the instant arrest. FLETCHER admitted that he was holding the
     stolen Glock but stated that the stolen Glock was not his. Officer Drown also observed
     messages discussing weapons and drug transactions and FLETCHER then stated that he
     did not want Officer Drown going through the phone anymore. Officer Drown stopped
     looking through the phone but seized FLETCHER's phone based on the evidence he had
     already observed.




                                               2



     Case 3:19-mj-04128 Document 3 Filed 05/10/19 Page 3 of 4 PageID #: 5
10.    On May 8, 2019, Nashville Airport Police Detective Kessler obtained a state search warrant
       to have FLETCHER's cell phone examined and turned the phone over to me to conduct
       the examination.

11.    On May 9, 2019, I conducted a forensic examination on FLETCHER's cell phone. During
       the examination, I located texts between FLETCHER and WILSON on April 16, 2019 (the
       evening before Huck Defense burglary) in which the two discussed obtaining firearms.
       Additionally, I found a text FLETCHER sent on April 17, 2019 (the morning of the
       burglary) at approximately 8:26 A.M. (which was after the time of the burglary) in which
       FLETCHER told the recipient that he just broke into a gun store. There were additional
       text messages between FLETCHER and WILSON that discussed looking for other gun
       stores to break in to; specifically, WILSON asked FLETCHER if FLETCHER had looked
       up gun stores, to which FLETCHER texted back that there were some (meaning gun stores)
       close by. WILSON then texted FLETCHER to tell him (FLETCHER) to make sure the
       gun stores do not have bars on the windows.

12.   In addition to the text messages, FLETCHER's web searches on his phone show that
      FLETCHER searched for Glock slides (the upper part of the firearm that is added to a
      frame to complete the firearm) after the burglary. Additionally, FLETCHER searched for
      "Glock cutaway slide" on his phone, which was a specific feature on one of the firearms
      taken during the burglary.

13.   I have reviewed the surveillance video obtained during this investigation, and FLETCHER
      and WILSON match the height and weight and general physical characteristics of the two
      suspects observed committing the burglary on the video surveillance.

14.   The aforementioned events occurred in Davidson County, located in the Middle District of
      Tennessee.

15.   Based on the forgoing facts, I submit that there is probable cause to believe that James
      FLETCHER IV committed the offenses of theft from a federal firearms licensee, in
      violation of Title 18, United States Code, Section 922(u) and being in possession of a stolen
      firearm, in violation of Title 18, United States Code, Section 9220).




                                               3



      Case 3:19-mj-04128 Document 3 Filed 05/10/19 Page 4 of 4 PageID #: 6
